DETAILED ACTION
Response filed on 11/8/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 6, 10, 12 and 15 are currently amended.
Claims 4, 6-9, 13 and 15-18 are canceled.
New claims 19-30 are added.
Claims 1-3, 5, 10-12, 14, and 19-30 are now pending in this patent application.
Response to arguments






Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. Applicant’s arguments are persuasive. 35 U.S.C. § 103 rejection is withdrawn.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record Michael T. Konczal (Reg. No. 45,475) on 2/7/2022.
The application has been amended as follows: 
In the claim:
Please amend claims as follows:
network congestion notification methodapplied to an 
receiving a first data packet of a [[the ]]transmit end, wherein the first data packet carries a destination queue pair number;
obtaining a source queue pair number of the first data packet based on the destination queue pair number;
dividing the source queue pair number into a first part and a second part; 
adding the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet;
adding the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet;
a [[the ]]receive end by using a [[the ]]network node; and 
receiving a first congestion notification packet[[;]], and sending the first congestion notification packet to the transmit end, wherein the first congestion notification packet is generated by the network node when the network node receives the second data packet and detects network congestion, a destination queue pair number of the first congestion notification packet is the source queue pair number, the first congestion notification packet is used to instruct the transmit end to decrease, when the destination queue pair number of the first congestion notification packet is the same as a queue pair number of the transmit end, a sending rate of a data flow to which the first data packet belongs

2.	The method according to claim 1, wherein the obtaining a source queue pair number of the first data packet based on the destination queue pair number comprises[[:]] searching, based on the destination queue pair number, a pre-established queue pair tracking table for the source queue pair number corresponding to the destination queue pair number, wherein each entry of the queue pair tracking table stores a correspondence between a destination queue pair number and a source queue pair number.

3.	The method according to claim 2, wherein before the searching, based on the destination queue pair number, a pre-established queue pair tracking table for the source queue pair number corresponding to the destination queue pair number, the method further comprises[[ing]]:
tracking a connection request packet and a connection response packet that are respectively received from 
extracting a destination queue pair number from a base transport header (BTH) of the connection request packet, and extracting a destination queue pair number from a BTH of the connection response packet; and
using the destination queue pair number extracted from the connection request packet as a destination queue pair number, using the destination queue pair number extracted from the connection response packet as a source queue pair number, and recording a correspondence between the source queue pair number and the destination queue pair number in the queue pair tracking table.

4.	(Canceled)

5.	The method according to claim 1, wherein the first congestion notification packet comprises a queue depth, at a congestion moment, of a queue to which the data flow belongs on the network node[[;]] and wherein the sending the first congestion notification packet to the transmit end comprises:
determining a sending period of the first congestion notification packet based on the queue depth; and
sending the first congestion notification packet to the transmit end based on the sending period.

6.-9	(Canceled) 

10.	An agent node for network congestion notification comprising: 
	a memory configured to store computer instructions;
a processor configured to execute the computer instructions to cause the agent node to:
receive a first data packet of [[the ]]a transmit end, wherein the first data packet carries a destination queue pair number;
obtain a source queue pair number of the first data packet based on the destination queue pair number;

divide the source queue pair number into a first part and a second part; 
add the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet; 
add the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet;
send the second data packet to [[the ]]a receive end by using [[the ]]a network node;
receive a first congestion notification packet, wherein the first congestion notification packet is generated by the network node when the network node receives the second data packet and detects network congestion, and a destination queue pair number of the first congestion notification packet is the source queue pair number; and
send the first congestion notification packet to the transmit end, wherein the first congestion notification packet is used to instruct the transmit end to decrease, when the destination queue pair number of the first congestion notification packet is the same as a queue pair number of the transmit end, a sending rate of a data flow to which the first data packet belongs

11.	The agent node according to claim 10, wherein the processor is configured to execute the computer instructions to[[:]] cause the agent node to search, based on the destination queue pair number, a pre-established queue pair tracking table for the source queue pair number corresponding to the destination queue pair number, and wherein each entry of the queue pair tracking table stores a correspondence between a destination queue pair number and a source queue pair number.

12.	The agent node according to claim 11, wherein the processor is configured to execute the computer instructions to cause the agent node to: 
received from 
	extract a destination queue pair number from a base transport header (BTH) of the connection request packet; 
	extract a destination queue pair number from a BTH of the connection response packet; and 
	use the destination queue pair number extracted from the connection request packet as a destination queue pair number, use the destination queue pair number extracted from the connection response packet as a source queue pair number, and record a correspondence between the source queue pair number and the destination queue pair number to obtain the queue pair tracking table.

13.	(Canceled) 

14.	The agent node according to claim 10, wherein the first congestion notification packet comprises a queue depth, at a congestion moment, of a queue to which the data flow belongs on the network node, and wherein the processor is configured to execute the computer instructions to cause the agent node to: 
	determine a sending period of the first congestion notification packet based on the queue depth; and 
	send the first congestion notification packet to the transmit end based on [[a ]]the sending period corresponding to the queue depth.

15.-18.	(Canceled) 

19.	The agent node according to claim 10, wherein the agent node comprises hardware logic in a network interface card (NIC).

20.	The agent node according to claim 10, wherein the agent node comprises an application-specific integrated circuit (ASIC).

21.	The agent node according to claim 10, wherein the agent node comprises a field-programmable gate array (FPGA).

22.	The agent node according to claim 10, wherein the agent node is located inside the transmit end.

23.	The agent node according to claim 10, wherein the agent node is located inside the network node.

24.	The agent node according to claim 10, wherein the processor is configured to execute the computer instructions to cause the agent node to: 
parse a received data packet to obtain the destination queue pair number, the source MAC address of the first data packet, the destination MAC address, the source IP address, the destination IP address, and the transport layer protocol of the received data packet;
search the queue pair tracking table for a source queue pair number that corresponds to the destination queue pair number, the source MAC address, the destination MAC address, the source IP address, the destination IP address, and the transport layer protocol of the received data packet; and 
use the obtained source queue pair number as the source queue pair number
of the received data packet. 
25.	The method according to claim 2, wherein the obtaining a source queue pair number of the first data packet based on the destination queue pair number further comprises:

searching the queue pair tracking table for a source queue pair number that corresponds to the destination queue pair number, the source MAC address, the destination MAC address, the source IP address, the destination IP address, and the transport layer protocol of the first data packet; and 
using the obtained source queue pair number as the source queue pair number
of the first data packet. 

26.	A computer program product comprising instructions stored on a non-transitory medium and that, when executed by a processor, cause an apparatus to
receive a first data packet of a transmit end, wherein the first data packet carries a destination queue pair number;
obtain a source queue pair number of the first data packet based on the destination queue pair number;
divide the source queue pair number into a first part and a second part; 
add the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet; 
add the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet;
send the second data packet to a receive end by using a network node;
receive a first congestion notification packet, wherein the first congestion notification packet is generated by the network node when the network node receives the second data packet and detects 
send the first congestion notification packet to the transmit end, wherein the first congestion notification packet is used to instruct the transmit end to decrease, when the destination queue pair number of the first congestion notification packet is the same as a queue pair number of the transmit end, a sending rate of a data flow to which the first data packet belongs.

27.	The computer program product of claim 26, wherein the instructions further cause the apparatus to search, based on the destination queue pair number, a pre-established queue pair tracking table for the source queue pair number corresponding to the destination queue pair number, and wherein each entry of the queue pair tracking table stores a correspondence between a destination queue pair number and a source queue pair number.

28.	The computer program product of claim 27, wherein the instructions further cause the apparatus to: 
parse a received data packet to obtain the destination queue pair number, the source MAC address of the first data packet, the destination MAC address, the source IP address, the destination IP address, and the transport layer protocol of the received data packet;
search the queue pair tracking table for a source queue pair number that corresponds to the destination queue pair number, the source MAC address, the destination MAC address, the source IP address, the destination IP address, and the transport layer protocol of the received data packet; and 
use the obtained source queue pair number as the source queue pair number
of the received data packet. 


	track a connection request packet and a connection response packet that are respectively received from the transmit end and the receive end in a connection establishment process; 
	extract a destination queue pair number from a base transport header (BTH) of the connection request packet; 
	extract a destination queue pair number from a BTH of the connection response packet; and 
	use the destination queue pair number extracted from the connection request packet as a destination queue pair number, use the destination queue pair number extracted from the connection response packet as a source queue pair number, and record a correspondence between the source queue pair number and the destination queue pair number to obtain the queue pair tracking table.

30.	The computer program product of claim 26, wherein the first congestion notification packet comprises a queue depth, at a congestion moment, of a queue to which the data flow belongs on the network node, and wherein the computer instructions further cause the apparatus to: 
	determine a sending period of the first congestion notification packet based on the queue depth; and 
	send the first congestion notification packet to the transmit end based on the sending period.

Allowable Subject Matter
Claims 1-3, 5, 10-12, 14, and 19-30, renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5, 10-12, 14, and 19-30 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification.
Combination of prior arts of record teaches claim elements of the independent claims except the claim elements,
‘dividing the source queue pair number into a first part and a second part; 
adding the first part to a checksum field in a User Datagram Protocol (UDP) header of the first data packet;
adding the second part to a reserved field in a base transport header (BTH) of the first data packet to obtain a second data packet’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462